Citation Nr: 1643768	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-10 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  The propriety of the creation of the overpayment of VA pension benefits in the amount of $15,560.00.

2.  Entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $15,560.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to September 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's request for a waiver of recovery of an overpayment of pension benefits in the calculated amount of $15,560.00 on the basis that the request for a waiver was not timely filed.  

In July 2014, the Board remanded the issues to the AOJ for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2011 Substantive Appeal to the Board (VA Form 9), the Veteran indicated that he did not want a Board hearing.  The Board remanded the issues in August 2014 for further development, and in April 2015, prior to the issues being recertified to the Board, the Veteran requested a Board hearing at the RO in Louisiana.  On an April 30, 2015 Report of General Information, the RO noted that the request for a hearing was in reference to a notice of disagreement received in response to the March 2014 rating decision.  In September 2016, however, the Veteran's representative asserted that the Veteran had requested a hearing on the pension overpayment issues in April 2015.  In light of these facts, and affording the Veteran the benefit of the doubt, the Board finds that a remand is necessary to afford the Veteran his requested hearing.  See 38 C.F.R. §§ 20.703, 20.1304.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board or videoconference hearing of his choice.  The Veteran and his representative should be afforded adequate notice of the date and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



